Kruse, J.
(dissenting):. I dissent upon the ground that, the action of the board of supervisors in including the. illegal claims in the tax roll is not judicial in the sense that it" may be reviewed by writ of certiorari, The claims, the validity of *913which is challenged, arise out of certain resolutions of the board of supervisors passed at different times, charging against the town deficiencies between what was assessed and collected on preceding tax rolls. The resolutions so passed, and which I think are illegal, may be subject to review zby a writ of certiorari in an independant proceeding ; but that is not this case, as I understand it. The action sought to be reviewed here is, as it seems to me, ministerial and not judicial. (People ex rel. Schau v. McWilliams, 185 N. Y. 92.)